DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 4 is objected to because of the following informalities:  the claim limitation “sensors for at least one of: electrical current, electrochemical cell element temperature, and ambient temperature” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “sensors for at least one of: electrical current, electrochemical cell element temperature, or ambient temperature”. Appropriate correction is required.
3.	Claim 9 is objected to because of the following informalities:  the claim limitation “determines or estimates more than one of: a battery state of charge, a battery heat generation, a battery temperature, and a melt-fraction of the phase change material” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “determines or estimates more than one of: a battery state of charge, a battery heat generation, a battery temperature, or a melt-fraction of the phase change material”.  Appropriate correction is required.
18 is objected to because of the following informalities:  the claim limitation “sensors in combination with the thermal management matrix for at least one of: electrical current, electrochemical cell element temperature, and ambient temperature” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “sensors in combination with the thermal management matrix for at least one of: electrical current, electrochemical cell element temperature, or ambient temperature”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 10 recites the limitation "the electrochemical cell elements" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  electrochemical cell elements" as there is antecedent basis.
8.	Claim 11 is rejected as depending from claim 10.

10.	Claim 21 recites the limitation "the at least one cell" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the at least one cell element" as there is antecedent basis.
11.	Claim 22 is rejected as depending from claim 21.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Hallaj et al. (US 6,942,944 as cited in IDS dated 8/21/19 with citations from equivalent US 2003/0054230).
Regarding claim 21, Al-Hallaj discloses  a method of operating a power supply
system ([0019]), the method comprising: discharging at least one cell element to produce a quantity of power and a quantity of heat ([0019], claim 21); absorbing at least a portion of the 
monitoring a thermal storage capacity of the phase change material (claim 22, [0049]); and
adjusting a power output of the at least one cell element as a function of the thermal storage capacity(discharging the heated at least one cell element, claim 21, [0019], 0049]).
Allowable Subject Matter
15.	The invention in claims 1 through 11 would be allowable when the objections to claims 4 and 9 and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claims 10 and 11 are overcome.  The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 1 is directed to a battery system comprising: a plurality of electrochemical cell elements; a supply of a phase change material in thermal contact with the plurality of electrochemical cell elements whereby the phase change material absorbs at least a portion of heat generated upon a charge or discharge of electric power from the plurality of electrochemical cell elements, the phase change material having a thermal conductivity; and a battery management system that monitors a thermal storage capacity of the phase change material and automatically controls a power of the plurality of electrochemical cell elements as a function of the thermal storage capacity of the phase change material.
	In the instant invention, the battery management system automatically adjusts a power output of the plurality of electrochemical cell elements as a function of the thermal storage capacity of the phase change material to provide a heat output within a predetermined safe temperature limit([0012] US 2020/0235446).

16.	The invention in claims 12 through 20 would be allowable when the objection to claim 18 is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 12 is directed to a battery system comprising: an electrochemical cell array including a plurality of electrochemical cell elements and a thermal management matrix at least in part enveloping the electrochemical cell array and in thermal contact therewith, the thermal management matrix comprising a supply of phase change material disposed at least in part in a heat conductive lattice, the thermal management matrix dissipating at least a portion of heat generated upon activation of at least a portion of the electrochemical cell array enveloped by the thermal management matrix; and a battery management system for monitoring a thermal storage capacity of the thermal management matrix as a function of a melt fraction or a thermal state-of-charge of the phase change material.
	In the instant invention, it has been found desirable to incorporate a heat-conductive containment lattice member having a plurality of openings wherein at least a portion of the 
	Al-Hallaj discloses a battery system (battery module 110, Fig. 10, [0054]) comprising: an electrochemical cell array including a plurality of electrochemical cell elements (elements such as 122 in Fig. 10, [0055]) and a thermal management matrix at least in part enveloping the electrochemical cell array and in thermal contact therewith(heat-conductive containment lattice member 164, Fig. 11, [0063]), the thermal management matrix comprising a supply of phase change material disposed at least in part in a heat conductive lattice([0065]), the thermal management matrix dissipating at least a portion of heat generated upon activation of at least a portion of the electrochemical cell array enveloped by the thermal management matrix(abstract); but does not disclose, teach or render obvious a battery management system for monitoring a thermal storage capacity of the thermal management matrix as a function of a melt fraction or a thermal state-of-charge of the phase change material.
17.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claims 21 and 22 is overcome.
In particular, the allowable limitation is further comprising: determining a cell element heat generation; determining a power supply system temperature; and estimating the thermal 
In the instant invention, accurately estimating the melt fraction or available thermal storage capacity of a PCM will help to mitigate the thermal runaway propagation of cells in a battery pack([0009]).
Al-Hallaj does not disclose, teach or render obvious the noted claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724